
	
		I
		111th CONGRESS
		2d Session
		H. R. 5195
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish a director of anti-trafficking policies in
		  the Department of Defense.
	
	
		1.Department of Defense
			 director of anti-trafficking policies
			(a)EstablishmentThe Secretary of Defense shall designate
			 within the Office of the Secretary of Defense a director of anti-trafficking
			 policies. The director shall be responsible for overseeing the implementation
			 within the Department of Defense of policies relating to trafficking in
			 persons, including policies of the Department and policies of the Federal
			 Government (including policies contained in National Security Presidential
			 Directive 22) as they relate to the Department. The Secretary may not assign to
			 the director any responsibilities not related to trafficking in persons.
			(b)DutiesThe
			 director designated under subsection (a) shall, in consultation with other
			 relevant elements of the Department—
				(1)ensure that
			 training materials and instructional programs relating to trafficking in
			 persons are developed and used by the military departments;
				(2)consult regularly
			 with academicians, faith-based organizations, multilateral organizations,
			 nongovernmental organizations, and others with expertise in combating
			 trafficking in persons, regarding the Department’s implementation of policies
			 relating to trafficking in persons;
				(3)conduct surveys of
			 members of the Armed Forces and of employees of the Department to assess
			 attitudes and knowledge regarding trafficking in persons and use the results of
			 those surveys to develop training materials and instructional programs relating
			 to trafficking in persons;
				(4)ensure that
			 trafficking in persons is included as an intelligence requirement in
			 peacekeeping missions that track organized crime;
				(5)ensure the proper
			 handling of cases in which a member of the Armed Forces or an employee or
			 contractor of the Department is alleged to have engaged in or facilitated an
			 act of trafficking in persons and in such cases encourage, as appropriate,
			 implementation of chapter 212 of title 18, United States Code (commonly
			 referred to as the Military Extraterritorial Jurisdiction Act of 2000) and the
			 Trafficking Victims Protection Act of 2000;
				(6)ensure that the
			 Department implements the commitments relating to trafficking in persons agreed
			 to by the United States in the context of the North Atlantic Treaty
			 Organization, the United Nations, and other multilateral organizations, as
			 those commitments relate to the Department;
				(7)establish a
			 mechanism to ensure that neither the Department nor any contractor (or
			 subcontractor at any tier) of the Department rehires an employee of such a
			 contractor (or subcontractor) who engaged in a severe form of trafficking in
			 persons while the contract is in effect;
				(8)include the
			 subject of trafficking in persons in military-to-military contact
			 programs;
				(9)in consultation
			 with the Office of the Inspector General of the Department, investigate links
			 between trafficking in persons and deployments of members of the Armed Forces
			 and contractors of the Department;
				(10)consult with
			 contractors of the Department on programs to prevent trafficking in persons and
			 on accountability structures relating to trafficking in persons; and
				(11)perform such
			 other related duties as the Secretary may require.
				(c)ResourcesThe
			 director designated under subsection (a) shall have sufficient staff and
			 resources to carry out the responsibilities and duties described in this
			 paragraph.
			(d)RankThe
			 director designated under subsection (a) shall have the rank of assistant
			 secretary.
			
